DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 11/30/2020.
Claims 1-20 are pending.  It should be noted that there are two claims numbered as “8”. This issue can be resolved by cancelling/deleting the first dependent claim 8, which can be added as new claim 21 if needed.
For purpose of examination, the two claims 8 are temporarily referred as claim 8(1) and claim 8(2).

Priority

This application is as a continuation of U.S. Patent Application No. 15/947,307 filed 04/06/2018, which is a continuation of U.S. Patent Application No. 14/670,288 filed 03/26/2015.  Both parent applications provide sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 03/26/2015.




Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 02/12/2021 have been considered.  Copies of these IDS(s) initialed, signed and dated by Examiner are enclosed with this Office action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8(1), 8(2)-11, 13-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 12 and 15-18 of U.S. Patent No. 9,940,234. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 12 and 15-18 of the earlier patent teach and suggest all limitations of claims 1-4, 6-8(1), 8(2)-11, 13-15 and 17-20 of this instant application, wherein “metadata” recited in the earlier patent is interpreted as equivalent to “deletion immunity” recited in this instant application based on their similar functionality of preventing the deletion/erasure during the garbage collection.



In particular, the mapping of the rejection is as follows:
Instant Application				Patent No. 9,940,234
Claim 1		rejected by		Claim 1
Claim 2 		rejected by		Claim 1
Claim 3 		rejected by		Claim 2
Claim 4		rejected by		Claim 3
Claim 6		rejected by		Claim 4
Claim 7		rejected by		Claim 6
Claim 8(1)		rejected by		Claim 6
Claim 8(2)		rejected by 		Claim 1
Claim 9		rejected by		Claim 1
Claim 10		rejected by		Claim 2
Claim 11 		rejected by 		Claim 3
Claim 13		rejected by		Claim 4
Claim 14		rejected by		Claim 12
Claim 15		rejected by		Claim 12
Claim 17		rejected by		Claim 15
Claim 18		rejected by		Claim 16
Claim 19		rejected by		Claim 17
Claim 20 		rejected by		Claim 18



Claim Objections

Claims 8(2) and 9-13 are objected to because of the following informalities:

Regarding claim 8(2), the term “A tangible, non-transitory, computer-readable media” in line 1 should be either “Tangible, non-transitory, computer-readable media” (i.e., in plural form) or “A tangible, non-transitory, computer-readable medium” (i.e., in singular form).

Regarding claim 9-13, the term “The tangible, non-transitory, computer-readable media” in line 1 should be either “The tangible, non-transitory, computer-readable media” (i.e., in plural form) or “A tangible, non-transitory, computer-readable medium” (i.e., in singular form) as corresponding to independent claim 8(2).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is a lack of connection/relation between the step “protecting” and  the step “performing garbage collection” as recited. It is unclear whether or how “deletion immunity” recited in the performing step is used and/or associated with “portions of the repeated data” in order to protect portions of the repeated data as recited in the protecting step.  In addition, the step “protecting at least portions of the repeat data” appears to recite an intended result rather than an actual step/action performed by the system to protect portions of the repeat data.  Also, according to Fig. 7, received data (e.g., files, blocks or portions of data) that include a threshold of re-created/repeated data is protected rather than only repeated data portions as recited.  Therefore, the metes and bounds of the claimed invention are unclear.

Regarding claim 8(2), there is a lack of connection/relation between the step “protecting” and  the step “performing garbage collection” as recited. It is unclear whether or how “deletion immunity” recited in the performing step is used and/or associated with “portions of the repeated data” in order to protect portions of the repeated data as recited in the protecting step.  In addition, the step “protecting at least portions of the repeat data” appears to recite an intended result rather than an actual step/action performed by the system to protect portions of the repeat data.  Also, according to Fig. 7, received data (e.g., files, blocks or portions of data) that include a threshold of re-created/repeated data is protected rather than only repeated data portions as recited. Therefore, the metes and bounds of the claimed invention are unclear.

Regarding claim 14, there is a lack of connection/relation between step/function “determines whether data received by the storage system has a threshold amount of data repeated in the storage system” and  the step/function “prevents the deletion during garbage collection” with respect to “the repeated data” as recited.  It is unclear whether or when repeated data should be protected based on the determination with respect to a threshold amount of data (e.g., how the system responds if it determines that the data received by the storage system does NOT has a threshold amount of data repeated OR how the system responds differently if it determines that the data received by the storage system has a threshold amount of data repeated).  Also, according to Fig. 7, received data (e.g., files, blocks or portions of data) that include a threshold of re-created/repeated data is protected rather than only repeated data portions as recited.  Therefore, the metes and bounds of the claimed invention are unclear.

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims upon which they depend correspondingly.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (1) establishing, in metadata, deletion immunity AND (2) establishing, in metadata, deletion immunity time interval  (see Fig. 7) in response to the step of determining data received by the storage system has a threshold amount of data repeated in the storage system.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, and 13-15 (effective filing date 03/26/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US Pub 2015/0324181, effectively filed date 05/08/2014) in view of Lu et al. (US Pub 2012/0030260, Publication date 02/02/2012), and further in view of Siddiqui et al. (US Pat 9,361,379, effectively filed date 09/27/2013).

As to claim 1, Segal et al. teaches:
“A method" (see Segal, [0076]-[0077] for a method to delete/remove data from a system), comprising:
“protecting at least portions of the repeated data from deletion by garbage collection during a time interval, the repeated data having a status as being unreferenced in the storage system” (see Segal, [0077] for protecting specific unreferenced applications from deletion/removal by the garbage collector using a temporal protection mark);
“performing garbage collection except where deletion immunity prevents the deletion during garbage collection” (see Segal, [0077] the garbage collector removes only those applications which are not used by any system (i.e., unreferenced) and not temporally protected by a temporal protection mark (i.e., deletion immunity)).
Segal discloses that the protection from the temporal protection mark is temporal (i.e., limited time).
However, Segal does not explicitly teach a predetermined time/interval for protection from deleting/removing.
On the other hand, Lu et al. teaches a set/predetermined time interval for protection from deleting/removing data (see Lu et al., [0022] and [0023] for associating each physical block with an expiration time which is used to protect the physical block from recycling (i.e., data in the physical block will be removed/deleted/erased); also see [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lu et al.’s teaching to Segal’s system by implementing the delay/protection of/from actual removal based on a set/predetermined time interval.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lu et al., [0006] that using expiration time is well-known and well-used in the art for managing the process of garbage collection.  In addition, both of the references (Segal and Lu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storage system with deduplication and delaying reference-count based garbage collection.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Segal and Lu et al. do not explicitly teach as feature of determining data having a threshold amount of data repeated as equivalently recited as follows:
“determining data received by a storage system has a threshold amount of data repeated in a storage system”.
On another hand, Siddiqui et al. teaches a feature of determining data having a threshold amount of data repeated (see Siddiqui et al., [column 33, lines 16-19] for determining that the new web page includes a threshold amount of the same text data as some of the previous generated crawled data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siddiqui et al.’s teaching to Segal’s system (as modified by Lu et al.) by implementing a feature of data having a threshold amount of data repeated.  Ordinarily skilled artisan would have been motivated to do so to provide Segal’s system with an effective way to identify data that repeatedly used in the system, which should be efficiently protected from garbage collection.

	As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
	Segal as modified by Lu et al. and Siddiqui et al. teaches:
	“indicating in metadata that at least portion of repeated data associated with memory to be reclaimed are to have deletion immunity” (see Segal, [0077] for setting a temporal protection mark (i.e., metadata) for specific applications (i.e., portions of data)).


As to claim 6, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
	Segal as modified by Lu et al. and Siddiqui et al. teaches:
“performing garbage collection, which includes erasing a plurality of fingerprints not matched in at least one deduplication operation, except where a fingerprint, corresponding to one of the at least portions of the quantity of user data is protected from erasure” (see Segal, [0077] for deleting meta-information related to the system excepted when being temporal protected; also see Lu et al., [0032] for garbage collecting only those physical blocks having expired in the recycle list (RL) and preventing collecting/erasing physical blocks having not expired based on the expiration time).

As to claim 7, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
	Segal as modified by Lu et al. and Siddiqui et al. teaches:
“indicating in metadata that at least portions of repeated data associated with memory to be reclaimed are to have deletion immunity responsive to tracking how often the incoming data is repeated” (see Segal, [0077] for setting a temporal protection mark for specific applications based on tracking their system definitions are edited, temporarily deleted, recreated, etc.).

As to claim 8(1), this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Segal as modified by Lu et al. and Siddiqui et al. teaches:

“recording to a table how often incoming data to the storage system includes greater than the threshold amount of data that is repeated” (see Segal, [0077] for tracking their system definitions are edited, temporarily deleted, recreated, etc.; also see Siddiqui et al., [column 33, lines 16-19] for information regarding the coming data (e.g., a new web page) includes a threshold amount of the same text data (i.e., repeated data)).

As to claim 8(2), Segal et al. teaches:
“A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor in a storage system, cause the processor to perform a method comprising" (see Segal, [0076]-[0077] for a method to delete/remove data from a system):
“protecting at least portions of the repeated data from deletion by garbage collection during a time interval, the repeated data having a status as being unreferenced in the storage system” (see Segal, [0077] for protecting specific unreferenced applications from deletion/removal by the garbage collector using a temporal protection mark);
“performing garbage collection except where deletion immunity prevents the deletion during garbage collection” (see Segal, [0077] the garbage collector removes only those applications which are not used by any system (i.e., unreferenced) and not temporally protected by a temporal protection mark (i.e., deletion immunity)).
Segal discloses that the protection from the temporal protection mark is temporal (i.e., limited time).
However, Segal does not explicitly teach a predetermined time/interval for protection from deleting/removing.
On the other hand, Lu et al. teaches a set/predetermined time interval for protection from deleting/removing data (see Lu et al., [0022] and [0023] for associating each physical block with an expiration time which is used to protect the physical block from recycling (i.e., data in the physical block will be removed/deleted/erased); also see [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lu et al.’s teaching to Segal’s system by implementing the delay/protection of/from actual removal based on a set/predetermined time interval.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lu et al., [0006] that using expiration time is well-known and well-used in the art for managing the process of garbage collection.  In addition, both of the references (Segal and Lu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storage system with deduplication and delaying reference-count based garbage collection.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Segal and Lu et al. do not explicitly teach as feature of determining data having a threshold amount of data repeated as equivalently recited as follows:
“determining data received by a storage system has a threshold amount of data repeated in a storage system”.
On another hand, Siddiqui et al. teaches a feature of determining data having a threshold amount of data repeated (see Siddiqui et al., [column 33, lines 16-19] for determining that the new web page includes a threshold amount of the same text data as some of the previous generated crawled data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siddiqui et al.’s teaching to Segal’s system (as modified by Lu et al.) by implementing a feature of data having a threshold amount of data repeated.  Ordinarily skilled artisan would have been motivated to do so to provide Segal’s system with an effective way to identify data that repeatedly used in the system, which should be efficiently protected from garbage collection.

As to claim 9, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
	Segal as modified by Lu et al. and Siddiqui et al. teaches:
“indicating in metadata that at least portion of repeated data associated with memory to be reclaimed are to have deletion immunity” (see Segal, [0077] for setting a temporal protection mark (i.e., metadata) for specific applications (i.e., portions of data)).

As to claim 13, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
	Segal as modified by Lu et al. and Siddiqui et al. teaches:
“performing garbage collection, which includes erasing a plurality of fingerprints not matched in at least one deduplication operation, except where a fingerprint, corresponding to one of the at least portions of the quantity of user data is protected from erasure” (see Segal, [0077] for deleting meta-information related to the system excepted when being temporal protected; also see Lu et al., [0032] for garbage collecting only those physical blocks having expired in the recycle list (RL) and preventing collecting/erasing physical blocks having not expired based on the expiration time).

As to claim 14, Segal et al. teaches:
“A storage system" (see Segal, [0076]-[0077] for a method to delete/remove data from the Meta Market server (i.e., storage system)), comprising:
“storage memory” (see Segal, [0077] for shared memory);
“at least one processor of the storage system” (see Segal, [0149]) configured to
“write an indicator to metadata of the storage system, the indicator protecting data from deletion during garbage collection” (see Segal, [0077] for setting a temporal protection mark (i.e., indicator or metadata)),
“wherein the at least one processor is configured to execute a garbage collection process, which includes deletion portions of storage memory of the storage system except where metadata  prevents the deletion during garbage collection” (see Segal, [0077] for performing deleting/removing process by the garbage collector, wherein the garbage collector removes only those applications which are not used by any system (i.e., unreferenced) and not temporally protected by a temporal protection mark (i.e., deletion immunity)),
“the metadata indicating that repeated data within the portions of storage memory are to have deletion immunity for a time period” (see Segal, [0077] wherein the temporal protection mark as disclosed is interpreted as equivalent to deletion immunity as recited),
“the repeated data having a status as being unreferenced in the storage system” (see Segal, [0077] for unreferenced applications).
Segal discloses that the protection from the temporal protection mark is temporal (i.e., limited time).
However, Segal does not explicitly teach a predetermined time/interval for protection from deleting/removing.
On the other hand, Lu et al. teaches a set/predetermined time interval for protection from deleting/removing data (see Lu et al., [0022] and [0023] for associating each physical block with an expiration time which is used to protect the physical block from recycling (i.e., data in the physical block will be removed/deleted/erased); also see [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lu et al.’s teaching to Segal’s system by implementing the delay/protection of/from actual removal based on a set/predetermined time interval.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lu et al., [0006] that using expiration time is well-known and well-used in the art for managing the process of garbage collection.  In addition, both of the references (Segal and Lu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storage system with deduplication and delaying reference-count based garbage collection.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Segal and Lu et al. do not explicitly teach as feature of determining data having a threshold amount of data repeated as equivalently recited as follows:
“wherein the at least one processor determines data received by a storage system has a threshold amount of data repeated in a storage system”.
On another hand, Siddiqui et al. teaches a feature of determining data having a threshold amount of data repeated (see Siddiqui et al., [column 33, lines 16-19] for determining that the new web page includes a threshold amount of the same text data as some of the previous generated crawled data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siddiqui et al.’s teaching to Segal’s system (as modified by Lu et al.) by implementing a feature of data having a threshold amount of data repeated.  Ordinarily skilled artisan would have been motivated to do so to provide Segal’s system with an effective way to identify data that repeatedly used in the system, which should be efficiently protected from garbage collection.

As to claim 15, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
	Segal as modified by Lu et al. and Siddiqui et al. teaches:
	“the at least one processor configured to indicate in metadata that at least portion of repeated data associated with memory to be reclaimed are to have deletion immunity” (see Segal, [0077] for setting a temporal protection mark (i.e., metadata) for specific applications (i.e., portions of data)).



Allowable Subject Matter

Claims 3-5, 10-12 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164